ON MOTION FOR REHEARING.
HAWKINS, Judge.
In his motion appellant proceeds on the theory that his objection to the charge was sufficient to direct the trial judge’s attention to the complaint that the charge omitted an instruction that the mere presence of appellant was not sufficient to constitue him a principal. We have examined the objection and it is too general to have called the court’s attention to the omission complained of. Even if the objection had been specific upon the point urged it is extremely doubtful whether the evidence raised the issue.
The motion for rehearing is overruled.

Overruled.